EXHIBIT 10.19

 

February 17, 2004

 

Dear Linda:

 

We have all enjoyed our recent discussions with you about your joining Versata,
Inc. I am excited that you share our enthusiasm about the success and growth
opportunities we see in delivering industry-leading development and deployment
products built on a firm strategic base.

 

Subject to Board approval, we are very pleased to offer you the following
compensation package for the position of Vice President of Worldwide Sales,
reporting directly to me. Your start date will be as soon as possible but no
later than February 23, 2004.

 

  •   You will be paid an annualized salary of $175,000 USD paid on a
semi-monthly basis.

 

  •   You shall be designated as an officer of the Corporation for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

 

  •   You will be eligible to earn a bonus/commission target of $125,000 for
on-target performance in accordance with the 2004 compensation plan. Specific
details of the 2004 compensation plan will be provided to you on or after your
start of employment. You will be provided with a commission based sales plan
that is tied to revenue you generate or influence.

 

  •   You will be granted a sign-on bonus in the amount of $60,000 payable on
February 29, 2004.

 

  •  

You will be granted one hundred and fifty thousand (150,000), non-statutory
stock options and/or restricted common stock at an exercise price to be
determined by the Board of Directors. The options will vest on a monthly basis
over a 50-month period in accordance with the Versata, Inc. 2003 Employment
Inducement Award Plan. Detailed vesting information and the terms and



--------------------------------------------------------------------------------

Linda Giampa

February 5, 2004

p. 2

 

 

conditions of your participation in our stock plan are set forth in the plan
documents and the Stock Option Agreement.

 

  •   You will be entitled to participate in Versata’s senior officer severance
plan (the “Plan”).

 

  •   Your responsibilities will be those outlined during your interview process
and will be formally drawn up and presented to you soon after your start date.

 

  •   You will be eligible to participate in Versata’s benefit programs under
the terms set forth in the documents governing the plan.

 

  •   You agree to abide by the policies and procedures outlined in the Human
Resources Guidelines. You will receive this information at your orientation.

 

  •   Versata is an at-will employer, and therefore allows either employees or
the company the right to terminate employment whenever and for whatever reason
is deemed suitable, with or without notice. You can be promoted, demoted, or
have your title changed with or without cause or notice at the will of the
company. The “at-will” nature of your employment, as outlined above, cannot be
changed except in writing signed by the President of Versata.

 

This offer of employment is contingent upon your ability to produce documents
sufficient to demonstrate identity and. authorization to work in the United
States as required by the Immigration Reform and Control Act. On your first day
of employment, please bring the necessary original documents, as outlined on the
enclosed I-9 Form, to verify your identification. In addition, Versata requires
that the Proprietary Information, Inventions and Arbitration Agreement be signed
and returned with your signed offer letter.

 

This offer letter, together with the various documents referenced herein,
represent the complete offer by the Company. No other agreements (verbal or
otherwise) which are not specifically cited shall be in effect.

 

At Versata, our long-term success depends on both the results we achieve and the
way we make these results happen. We set high standards for our people, our
products and our processes. Quality must set us apart. We set high standards of
personal integrity and ethics in all our business ventures. We, at Versata, feel
that you will make an invaluable addition to our team and it is with great
enthusiasm that I hope you accept this offer of employment.

 



--------------------------------------------------------------------------------

Linda Giampa

February 5, 2004

p. 3

 

To show your acceptance of this offer, please sign this letter in the space
indicated and return it, along with the signed Proprietary Information,
Inventions and Arbitration Agreement, and I-9 Form to Tina Estrada in the HR
Department (Fax 510-238-4180).

 

Sincerely,

 

/s/ Alan Baratz

 

Alan Baratz

CEO and President

Versata, Inc.

 

AGREED, ACKNOWLEDGED AND ACCEPTED:

       

Start Date: 2/23/04

        /s/ Linda Giampa      

Feb. 23, 2004

Linda Giampa (Signature)

     

Date

 

Encls:

  

Offer Letter

I-9 form

Versata, Inc. Application

Proprietary Information, Inventions & Arbitration Agreement

2003 Employment Inducement Award Plan

Stock Option Agreement

Senior Officer Severance Plan

 